OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the affirmative. Plaintiffs notice of claim provided information sufficient to apprise defendant New York City Transit Authority of the place, time and nature of her accident in order to “investigate, collect evidence and evaluate the merit of [the] claim” (see Brown v City of New York, 95 NY2d 389, 392 [2000]). Moreover, triable issues of fact exist whether the Transit Authority had constructive notice that a continuing water condition existed on the platform of its subway station and negligently failed to remedy it.
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur in memorandum.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, etc.